Citation Nr: 0023022	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  95-19 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for lumbosacral strain and lumbosacral spine 
degenerative disc disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active duty from October 1990 to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  A December 1994 rating decision granted service 
connection for lumbosacral strain.  A 10 percent evaluation 
was assigned from July 15, 1994.  The veteran expressed 
disagreement with that rating.  In a March 1999 rating 
decision, the veteran's service-connected lumbar spine 
disability was characterized as lumbosacral strain and 
lumbosacral spine degenerative disc disease.  A 20 percent 
evaluation was assigned from July 15, 1994.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Veterans Appeals for Veteran's Claims (Court) held 
that regarding a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  Id. at 38.  
Consequently, the issue of entitlement to an increased rating 
for the service-connected lumbar spine disability is still 
before the Board for appellate review.  

The Board notes that the veteran was afforded a hearing 
before the undersigned Member of the Board at the RO in 
October 1999.  Unfortunately, subsequent to the hearing, the 
audio tape of the hearing was lost and the hearing transcript 
could not be made.  The veteran was afforded a second hearing 
before the undersigned at the RO in June 2000.  The hearing 
transcript of the June 2000 Board hearing has been associated 
with the veteran's VA claims folder.  

The Board also notes that in June 2000, the veteran submitted 
additional evidence in the form of medical records and lay 
statements to the Board for consideration.  The veteran 
through her representative waived consideration of this 
additional evidence by the RO pursuant to 38 C.F.R. § 20.1304 
(1999).       

FINDINGS OF FACT

1.  The service-connected lumbosacral strain and lumbosacral 
spine degenerative disc disease is principally manifested by 
complaints of low back pain and intermittent numbness of the 
right leg, with objective findings of mild tenderness of the 
paralumbar musculature and slight limitation of motion.  
There is no evidence of severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, narrowing or irregularity of joint space, 
or abnormal mobility on forced motion.  

2.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for lumbosacral strain and lumbosacral spine 
degenerative disc disease have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999). 

2.  An extraschedular disability ratings is not warranted.  
38 C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a disability evaluation 
in excess of 20 percent for the service-connected lumbar 
spine disability.  In the interest of clarity, the Board will 
initially discuss the applicable law and regulations.  This 
will be followed by review of the factual background and an 
analysis of the veteran's claim.  Finally, the matter of an 
extraschedular rating will be discussed.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(1999).  

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(1999). see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Schedular criteria

Under Diagnostic Code 5295 [lumbosacral strain], a 
noncompensable evaluation is assigned for lumbosacral strain 
with slight subjective symptoms only.  A 10 percent 
evaluation is assigned for lumbosacral strain with 
characteristic pain on motion, and a 20 percent evaluation is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent evaluation is assigned 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).

The Board notes that words such as "mild," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1999).   It should also be noted 
that use of descriptive terminology such as "moderate" by 
medical professionals, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. 7104(a) (West 1991); 38 C.F.R. 4.2, 4.6 
(1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(1999).  

Factual Background

The veteran's service medical records show that lumbosacral 
strain was diagnosed in December 1991.  Medication and 
exercise were prescribed.  In January 1992, mild low back 
pain was diagnosed.  In February 1994, back pain, probably 
muscular, was diagnosed.  A May 1994 orthopedic clinic record 
indicates that the X-ray examination of the lumbar spine was 
negative.  The assessment was acute/chronic lumbar sprain 
strain.  

A November 1994 VA examination report indicates that the 
veteran reported having low back pain since an injury in 
April 1992.  She reported that since then, she had 
intermittent numbness of the right lower extremity, 
especially while sleeping on her back.  The veteran stated 
that she had chronic pain which worsened with standing or 
sitting more than 30 minutes and difficulty bending over or 
lifting weight more than 15 pounds.  There was no radiation 
to lower extremities or tingling, numbness, or weakness in 
lower extremities.  The veteran took Motrin, 600 milligrams, 
every day with slight improvement in her pain.  

Physical examination of the lumbosacral spine revealed normal 
lumbar lordotic curve.  There was mild tenderness over 
bilateral paralumbar musculature.  There was no atrophy or 
spasm of the muscles.  Flexion was to 70 degrees; extension 
was to 35 degrees.  Bilateral lateral flexion and rotation 
was to 45 degrees.  Bilateral straight leg raising was 
negative.  Movements of the lumbar spine were mildly painful.  
She had normal sensation over all extremities and Grade IV 
muscular strength.  She was able to walk on her heels and 
toes without any difficulty.  Sensory and motor examinations 
were normal.  Gait was normal.  X-ray examination of the 
lumbar spine revealed that the vertebral bodies and disc 
spaces were maintained; there were no significant arthritic 
changes.  The impression was no significant abnormalities 
except for minimal dextroscoliosis.  The diagnosis, in 
pertinent part, was lumbosacral strain. 

An April 1995 computed tomography (CT) scan of the lumbar 
spine revealed no evidence of fracture, herniated disc, or 
other significant finding.  The impression was no significant 
findings.  An April 1995 VA X-ray examination of the lumbar 
spine revealed no abnormalities.  

An April 1995 VA neurological consultation report indicates 
that the veteran had no radiation of pain or bowel or bladder 
incontinence.  Examination revealed negative straight leg 
raising.  Hip extension and rotation was within normal 
limits.  Her gait and balance was without assistance.  Heel, 
toe, and tandem walking were within normal limits.  The 
impression was back pain, most likely secondary to muscle 
sprain.  The examination was normal.  

A July 1995 VA treatment record reveals that the impression 
was chronic back pain.  Examination revealed mild restriction 
of motion with moderately good flexibility, but pain on all 
movements.  

A February 1996 VA orthopedic examination report indicates 
that the veteran reported having recurrent episodes of low 
back pain associated with exertion or heavy lifting.  The 
pain was typically experienced as a localized low back pain 
without radiation to the lower extremities.  The veteran 
stated that sometimes, she felt a stiffness and discomfort in 
her thoracic spine region and in her neck region.  There was 
no history of radiation of pain to the upper or lower 
extremities.  It was noted that the examiner reviewed the 
claims folder.  

Physical examination revealed that the there was no 
paravertebral spasm or tenderness on palpation of the lumbar 
vertebral bodies.  Examination of the lumbosacral spine 
revealed normal anterior lordotic curvature.  There was no 
tenderness on palpation of the sacroiliac joint.  Straight 
leg raising was negative to 80 degrees bilaterally.  There 
was full painless range of motion of the lumbar spine.  
Neurological examination revealed deep tendon reflexes to be 
2+ and symmetric and the knees and ankles with Babinski 
absent.  The diagnosis, in pertinent part, was degenerative 
disc disease of the lumbosacral spine. 

A February 1996 X-ray examination of the lumbar spine 
revealed minor disc space narrowing L5-Sl and no other 
significant bony or soft tissue abnormalities. 

An August 1998 VA examination report indicates that the 
veteran reported that since 1996 she had increasing low back 
pain.  She described right paralumbar pain, made worse by her 
job as a glass container company supervisor.  She worked on 
the floor using fork lifts and moving material.  With 
repetitive squatting and lifting activities, her back pain 
increased from mild to moderate.  Typically, the pain was 
relieved by Motrin.  She had exacerbations of back pain 
lasting a couple of days every two months.  The exacerbations 
were characterized by moderate pain, which was not 
immediately relieved by Motrin.  The pain was not radicular 
to lower extremities.  The examiner noted that repetitive 
lifting and bending activities increased the back pain.  

Examination revealed paravertebral tenderness without spasm.  
Range of motion was anterior flexion to 86 degrees, posterior 
extension to 24 degrees, lateral flexion to 30 degrees 
bilaterally, and lateral rotation to 28 degrees on the right 
and 26 degrees on the left.  The veteran was able to stand on 
her heels and toes.  The impression was lumbosacral spine 
degenerative disk disease.    

An August 1998 X-ray examination of the lumbar spine revealed 
that the lumbar vertebrae was normal in configuration and 
alignment with no evidence of recent bony injury or other 
defect.  The disc spaces, neural foramina and vertebral 
appendages were unremarkable.  There was no degenerative 
joint disease or degenerative disc disease.  The impression 
was negative lumbar spine X-rays.

A September 1999 private medical record indicates that the 
veteran had complaints of a tingling sensation in the middle 
of her back and numbness in the left side of her back.  The 
diagnosis was thoracic strain.  

At a hearing before the Board in June 2000, the veteran 
stated that that she experienced back spasms and tenderness 
in her low back.  Hearing Transcript, hereinafter Tr., 5.  
She stated that she also had tingling and numbness from the 
buttocks to the back.  Tr. 5.  The veteran stated that her 
job aggravated her back symptoms.  Tr. 6.  She indicated that 
she worked at a winery and she had to move heavy boxes and go 
underneath conveyor belts.  Tr.  6.  The veteran indicated 
that during the last couple of months, she lost a week from 
work because of her back disability.  Tr. 8.  The veteran 
stated that she started to go to chiropractor for her back, 
but she stopped after two sessions because it was too 
expensive.  Tr. 15.  

In a July 2000 statement, the veteran's husband stated that 
the veteran had severe pain due to the lumbar spine 
disability and she missed work twice because of the 
disability.  

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claim of 
entitlement to a disability evaluation in excess of 20 
percent for lumbosacral strain and lumbosacral spine 
degenerative disc disease is well grounded within the meaning 
of the statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran is awarded service 
connection for a disability and appeals the RO's initial 
rating determination, the claim continues to be well grounded 
as long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).   

Since the claim of entitlement to a disability evaluation in 
excess of 20 percent for service-connected lumbar spine 
disability is well grounded, the VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  The veteran has been provided with VA 
examinations in November 1994, February 1996 and August 1998 
and there is additional medical evidence of record.  The 
veteran has had a full opportunity to present evidence and 
argument in support of this claim, including presenting 
personal testimony at a hearing before the Board in June 
2000.

The Board recognizes that, with regard to medical 
examinations for disorders with fluctuating periods of 
outbreak and remission, an adequate medical examination 
requires discussion of the relative stage of symptomatology 
observed.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  The 
Board finds that the August 1998 VA examination adequately 
discussed the veteran's degree of functional loss during the 
exacerbations of her lumbar spine disability.  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a). 

Once the evidence as been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Discussion

i.  Assignment of diagnostic code

The veteran's service-connected lumbosacral strain and 
lumbosacral spine degenerative disc disease is currently 
rated by the RO as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5295, lumbosacral strain.  

The veteran asserts that the more appropriate diagnostic code 
is Diagnostic Code 5293 [intervertebral disc syndrome] since 
she experiences numbness and tingling from her back down to 
her right leg.  The veteran further asserts that she is 
entitled to a 40 percent evaluation under Diagnostic Code 
5293.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's lumbar spine disability is 
more consistent with the application of Diagnostic Code 5295, 
and that diagnostic code is the most appropriate.  As 
indicated above, the veteran's disability is manifested 
principally by muscular strain of the lumbar muscles with 
pain on motion.  The veteran's lumbar spine symptoms and 
diagnoses are consistent with the rating criteria found in 
Diagnostic Code 5295.  

With respect to the possible application of Diagnostic Code 
5293, the Board finds that after review of the record, the 
probative and persuasive evidence of record does not 
establish that the veteran has intervertebral disc disease.  
The Board is of course aware that February 1996 and the 
August 1998 VA examination reports reflect diagnoses of 
degenerative disc disease.  However, all diagnostic testing, 
including an April 1995 CT scan and several X-ray studies, 
the most recent of which was in August 1998, did not detect 
degenerative disc disease.  The evidence of record shows that 
when the veteran initially injured her back in service, X-ray 
examination was normal.  The medical evidence of record shows 
that the veteran had some complaints of intermittent numbness 
in the right leg upon examination in November 1994.  However, 
X-ray examination was normal.  Significantly, an April 1995 
CT scan of the lumbar spine revealed no significant 
abnormalities.  Also, neurological examination in April 1995 
was normal.  VA X-ray examination in April 1995 revealed no 
abnormalities.  The August 1998 VA X-ray examination report 
indicated that the disc spaces were unremarkable and there 
was no evidence of degenerative disc disease.  

In addition to essentially negative diagnostic testing and 
neurological evaluations pertaining to the low back, there is 
evidence that the veteran's neurological symptoms may 
originate in her thoracic spine.  See the September 1999 
medical record signed by T.S., M.D. to that effect.  Service 
connection has not been granted for a disability of the 
thoracic spine.

Thus, the Board concludes that the probative and persuasive 
evidence of record establishes that the veteran does not have 
intervertebral disc disease and that  Diagnostic Code is not 
the appropriate in this case.  

However, the Court has held that the Board has the 
fundamental authority to decide a claim in the alternative.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  The Board will 
do so in this case.  For the reasons and bases discussed 
immediately below, the Board concludes that even if the 
veteran's lumbar spine disability were to be rated under 
Diagnostic Code 5293 [and as discussed above the Board 
believes that it should not be rated under that code], the 
Board finds that preponderance of the evidence is against the 
assignment of a disability evaluation in excess of 20 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Diagnostic Code 5293 provides that a zero percent disability 
evaluation is warranted for a post-operative, cured 
condition.  A 10 percent evaluation requires mild symptoms. A 
20 percent evaluation is for moderate symptoms and recurring 
attacks.  A 40 percent evaluation is provided for severe 
symptoms characterized by recurring attacks with intermittent 
relief.  A 60 percent evaluation is the maximum evaluation 
under this diagnostic code and requires evidence of a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

The medical evidence of record establishes that the veteran's 
symptomatology due to the lumbar spine disability is 
productive of moderate disability, even when considering 
symptomatology during exacerbations.  The medical evidence of 
record, which has been described in detail in the factual 
background section above, indicates that examining physicians 
have described the veteran's disability as mild or, at worst, 
moderate.  

Review of the medical evidence reveals that the veteran's 
lumbar spine disability and symptomatology has been 
consistently described as mild.  The disability and 
symptomatology has been described as moderate during 
exacerbations.  For instance, the service medical records 
indicate that the veteran's low back pain was described as 
mild.  Upon VA examination in November 1994, mild tenderness 
over the paralumbar musculature was detected.  The veteran's 
movements due to the lumbar spine disability were 
characterized as mildly painful.  The July 1995 VA treatment 
record indicates that the veteran had mild restriction of 
motion with moderately good flexibility of the lumbar spine; 
it was noted that the veteran had pain with all movements.  
The August 1998 VA examination report reveals that the 
veteran had mild to moderate pain with repetitive movements.  
It was also noted that the veteran had exacerbations 
characterized by moderate pain.  

In short, there is no evidence of severe disability with 
recurring attacks and intermittent relief.  The veteran 
reported that she only had exacerbations about every two 
months and the exacerbation lasted only a couple of days.  
There is no evidence of a pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  

In addition, there are no clinical findings of sciatic 
neuropathy or other neurological findings.  The April 1995 
neurological examination was normal.  The VA examination 
reports indicate that muscle spasms was not detected.  There 
was evidence of ankle jerk.  There is no evidence that the 
veteran had pronounced disability with intermittent relief.  
The medical evidence of record shows that the veteran had 
intermittent exacerbations which occurred every two months 
and only lasted a couple of days.  

The Board finds that the evidence of record does not 
demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 20 percent under 
Diagnostic Code 5293.  The Board finds that the 
symptomatology more closely approximates moderate disability, 
when considering the veteran's symptomatology during 
exacerbations.  Consequently, the Board finds that a 20 
percent evaluation would be appropriate for the demonstrated 
symptomatology under Diagnostic Code 5293, and a disability 
evaluation in excess of 20 percent would  not be warranted.  

In any event, for the reasons expressed above the Board finds 
that rating the veteran's disability under Diagnostic Code 
5295 is more appropriate under the factual circumstances 
presented in this case.  The Board, accordingly, will move 
along to evaluate the veteran's disability under that 
diagnostic code.   

ii.  Diagnostic Code 5295

As noted above, under Diagnostic Code 5295, a 40 percent 
evaluation may be assigned for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295. 

As discussed in detail above, the medical evidence has 
consistently described the veteran's low back disability as 
mild or at worst moderate.

The veteran asserts that she has muscle spasm; however, there 
is no objective evidence of muscle spasms.  The medical 
evidence of record shows that at times, the veteran had 
slight limitation of motion of the lumbar spine.  The Board 
finds that overall, the veteran's symptomatology due to her 
lumbar spine disability is productive moderate disability 
when considering the symptomatology during exacerbations. 

There is no medical evidence which establishes that the 
veteran's lumbar spine disability is productive of severe 
disability, even during her intermittent exacerbations.  
There is no evidence of listing of the whole spine to the 
opposite side.  The medical evidence of record indicates that 
the veteran had a normal lumbar lordotic curve.  There is no 
medical evidence of marked limitation of forward bending in a 
standing position.  The VA examination reports indicate the 
flexion of the lumbar spine ranged from slight limitation to 
full flexion.  There is no evidence of loss of lateral 
motion.  The VA examination reports indicate that lateral 
motion ranged from slight limitation to full lateral motion.  
There is no evidence of abnormal mobility on forced motion.  
The VA examination reports and VA treatment records establish 
that the veteran had a normal gait and she did not require 
assistive devices.  The medical evidence of record 
establishes that the veteran wore a back brace at times.  The 
medical evidence of record does not establish that the 
veteran has narrowing or irregularity of joint spaces.  The 
X-ray examinations in 1994, 1995, 1996, and 1998 revealed no 
evidence of a joint abnormality.  Significantly, the April 
1995 CT scan of the lumbar spine revealed no significant 
abnormalities.  The August 1998 X-ray examination report 
indicated that there was no evidence of degenerative joint 
disease.  

The Board finds that the evidence of record does not 
demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 20 percent under 
Diagnostic Code 5295.  The Board finds that the 
symptomatology more closely approximates moderate disability, 
when considering the veteran's symptomatology during 
exacerbations.  The Board has no reason whatsoever to doubt 
the testimony of the veteran, the statement of her husband 
and the other evidence of record which indicates that her 
service-connected back disability causes her pain and some 
functional limitations.  As explained above, the reported 
symptomatology is consistent with the assignment of a 20 
percent disability rating, which takes into consideration the 
level of impairment caused by the disability.  See 38 C.F.R. 
§§ 3.321(a, 4.1 (1999).   

Consequently, the Board finds that a 20 percent evaluation is 
appropriate for the lumbosacral strain under Diagnostic Code 
5295, and a disability evaluation in excess of 20 percent is 
not warranted.  

iii.  Application of other diagnostic codes

As discussed in detail above the Board believes that the 
veteran's service-connected lumbar spine disability is most 
appropriately rated under Diagnostic Code 5295 based on her 
medical history, the current diagnosis and the identified 
symptomatology.  The Board has previously addressed the 
veteran's contention that Diagnostic Code 5293 should be 
considered.   In an effort to be as fair and thorough as 
possible, the Board has also looked at additional diagnostic 
codes.  

The Board finds that a disability evaluation in excess of 20 
percent is not warranted for the lumbar spine disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292, limitation of 
motion of the lumbar spine  Under Diagnostic Code 5292, a 30 
percent evaluation is assigned for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).  The Board finds that the preponderance of 
the evidence is against the assignment of a disability 
evaluation in excess of 20 percent under this diagnostic 
code.  There is no evidence of severe limitation of motion of 
the lumbar spine.  Indeed, as noted above, the VA examination 
reports indicate that the range of motion of the veteran's 
lumbar spine ranged from slight limitation to full range of 
motion.  Thus, the Board finds that a disability evaluation 
in excess of 20 percent would not be warranted under 
Diagnostic Code 5292.  

With respect to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010, degenerative or traumatic arthritis, unde the 
regulations such must be established by X-ray findings.  As 
discussed above, there is no X-ray evidence of arthritis, 
despite a number of X-ray studies.  Thus, these codes are not 
for application.  

iv.  DeLuca considerations

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  As noted above, the veteran 
is assigned a 20 percent evaluation under Diagnostic Code 
5295.  This diagnostic code contemplates limitation of 
motion.  

The Board finds that the evidence of record does not 
demonstrate any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
There is no evidence of atrophy or generalized muscle 
weakness or wasting.  The veteran was able to walk normally 
and move about normally, despite the lumbar spine disability.  
As noted above, range of motion of the lumbar spine ranged 
from slight limitation to full range of motion.  The most 
recent VA examination report in August 1998 indicates that 
the veteran's back pain, which was described as mild to 
moderate, was typically relieved by Motrin.  The examiner 
indicated that repeated squatting and bending led to a 25 
percent diminishment of excursion, strength, speed, 
coordination, and endurance.  The Board finds that this 
degree of functional loss is productive of mild to moderate 
disability and does not warrant additional compensation 
beyond the currently assigned 20 percent.  The Board 
similarly  notes that the evidence of record shows that the 
veteran has exacerbations of back pain which caused moderate 
pain.  The Board notes that moderate functional loss is 
contemplated in the 20 percent evaluation which is currently 
assigned under Diagnostic Code 5295.  

In summary, there is no evidence of additional loss of 
motion, atrophy, weakness, incoordination, fatigability and 
the like of such severity that an additional disability may 
be assigned under 38 C.F.R. §§ 4.40 and 4.45.  Based on the 
above evidence, the Board finds that the veteran's lumbar 
spine disability does not cause additional functional 
impairment due to pain on use so as to warrant the assignment 
of an additional disability rating under the provisions of 38 
C.F.R. §§ 4.40 and 4.45. 

v.  Fenderson considerations

The veteran's service-connected lumbar spine disability is 
effective from July 16, 1994, the day after she left service.  
See 38 C.F.R. § 3.400 (1999).  There is no evidence of record 
that the veteran's service-connected lumbar spine disability 
was more severe at any time since July 16, 1994.  
Accordingly, a higher staged rating under Fenderson is not 
warranted.

vi.  Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the December 1996 Supplemental Statement of the Case, the 
RO specifically considered whether extraschedular rating 
under 38 C.F.R. § 3.321(b) should be assigned as to the 
lumbar spine disability.  The RO concluded that this case did 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating standards.  Accordingly, the Board must decide the 
matter of entitlement to an extraschedular rating.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (1998).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

There is no evidence that the service-connected lumbar spine 
disability presents an unusual or exceptional disability 
picture.  As discussed in detail above, the service-connected 
the lumbar spine disability was principally manifested by 
complaints of pain with motion.  There are objective findings 
of mild tenderness and muscle strain.  The veteran's 
disability is rated under Diagnostic Code 5295 [lumbosacral 
strain] and this diagnostic code contemplates characteristic 
pain on motion.  The Board finds that the veteran's symptoms 
are consistent with the criteria in the Rating Schedule.  The 
veteran's symptoms are normal manifestations of this 
musculoskeletal disability, as such symptoms are specifically 
contemplated under Diagnostic Code 5295.  The Board finds 
that this disability picture is not unusual or exceptional 
and does not render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).    

The Board also finds that there is no evidence that the 
lumbar spine disability causes marked interference with 
employment.  The evidence of record shows that the veteran is 
able to work despite her lumbar spine disability.  She 
reported that she missed one week of work in the past year 
due to the disability, and her husband's statement is 
essentially similar.  The Board does not find this to be 
marked interference with employment.  The Board has no reason 
to doubt that the veteran's disability caused her discomfort 
and may limit her efficiency in certain tasks.  This fact 
alone, however, does not present an exceptional or unusual 
disability picture and is not reflective of any factor which 
takes the veteran outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  See also 38 C.F.R. §§ 3.321(a), 
4.1 (1999).  

There is no indication that the veteran has been hospitalized 
for her lumbar spine disability.  

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the veteran's lumbar spine disability.   

Conclusion

In summary, a disability evaluation in excess of 20 percent 
for the service-connected lumbosacral strain and lumbosacral 
spine degenerative disc disease is not warranted, for the 
reasons and bases described above.  The Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for a disability evaluation in excess of 20 percent for 
the service-connected lumbosacral strain and lumbosacral 
spine degenerative disc disease.  The benefit sought on 
appeal is accordingly denied.

ORDER

Entitlement to a disability evaluation in excess of 20 
percent for lumbosacral strain and lumbosacral degenerative 
disc disease is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

